        Case: 3:17-cv-00805-wmc Document #: 54 Filed: 03/08/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

RODELL THOMPSON,

        Petitioner,
                                                     Case No. 17-cv-805-wmc
   v.

BRIAN FOSTER,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered denying Rodell

Thompson's petition for a writ of habeas corpus under 28 U.S.C. § 2254 and

dismissing this case with prejudice.




        /s/                                              3/8/2021
        Peter Oppeneer, Clerk of Court                         Date
